Citation Nr: 1704803	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-00 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for allergies to grass, weeds, and dust. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran was a member of the United States Marine Corps Reserve, with a period of initial active duty for training from October 1989 to April 1990.  He was called to active duty from November 1990 to May 1991 in connection with Operation Desert Storm; he served in Southwest Asia (SWA).
   
This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran requested, and was scheduled for, a hearing before a Veterans Law Judge in July 2012.  He notified VA on the day of the hearing that he would be unable to attend, and asked that his appeal proceed.  His hearing request is considered withdrawn.  

The issue of entitlement to an increased rating for a left ankle disability has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This case was previously before the Board in October 2014 when the claim was remanded for further development.  A supplemental statement of the case was most recently issued in October 2015 and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

An allergy to dust, grass, and weeds existed prior to the Veteran's active duty military service and was not aggravated by military service. 



CONCLUSION OF LAW

The Veteran's preexisting allergies to grass, weeds, and dust were not aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded a VA examination in June 2015, with addendum medical opinion in September 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and opinion obtained adequately addresses all of the Veteran's contentions and are adequate.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claim has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in October 2014.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2016).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016); Falzone v. Brown, 8 Vet. App. 398 (1995). Evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

In a May 1989 entrance examination, a clinical evaluation of the Veteran's nose and sinuses was normal.  Nevertheless, an October 1989 screening physical, completed at entrance into active duty training, reflects an allergy to dust, grass, and weeds.  
A November 1989 service treatment record noted allergies to dust, dogs and cats, weeds, and grass.  At a March 1990 examination, at his release from active duty training, his nose and sinuses were evaluated as normal.  At a March 1991 separation examination, following active duty, the Veteran's nose and sinuses were evaluated as clinically normal.  In a report of medical history completed at that time the Veteran reported an allergy to pollen.  An April 1991 service treatment record indicates that while serving in Southwest Asia, the Veteran 'was exposed to fumes/vapors and oil droplets caused by burning wells and could have an effect on his health.'  The Veteran maintains that he has increased allergy and breathing problems due to such exposures.

The evidence clearly notes that an allergy to dust, grass, and weeds was noted at the time the Veteran was examined, enrolled, and accepted for active service. Therefore, allergies to dust, grass, and weeds preexisted entrance to service.
38 U.S.C.A. § 1111 (West 2014).  

Following service, a June 1992 service treatment record noted an allergy to dust, grass, and weeds.  Treatment records in February 1993 noted a hypersensitivity to dust, grass, and weeds.  A September 1994 record notes "hay fever: dust grass, weeds."

A June 2015 Disability Benefits Questionnaire reflects that the Veteran has been diagnosed with allergic rhinitis.  The VA examiner noted that the Veteran's physical examination was unremarkable, and his lungs were clear.  In a September 2015 addendum opinion she opined that the Veteran's allergies to grass, weeds, and dust which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner noted that in interviewing the Veteran and reviewing his medical records in June 2015 does not support active allergic rhinitis or any respiratory system problems.  She noted his reports of using over the counter medication which is not in any of his records.  She opined that this by itself implies that the Veteran does not have aggravation of allergic rhinitis.  The VA examiner again pointed out that the physical examination in June 2015 was normal. 

The Board finds that the preponderance of the evidence is against the claim for service connection for allergies to grass, weeds, and dust.  In reaching that determination, the Board finds that the June 2015 VA examination report, with September 2015 addendum opinion, to be significant, and the highest probative value.  The examiner's opinion was based upon a review of the medical evidence of record, the Veteran's lay statements, and a physical examination of the Veteran.  Specifically, the examiner's opinion discussed that the Veteran's allergies to grass, weeds, and dust were not aggravated beyond the natural progression by active service and that the post service medical evidence did not show an increase in the disability.  The VA examiner's opinion that the condition was not aggravated beyond its normal progression by service is most probative and weighs against the claim.

The Board has considered the reports from the Veteran that his current allergies to grass, weeds, and dust were aggravated by active service.  In that regard, the Veteran can attest to factual matters of which he has first-hand knowledge, such as a runny nose, sneezing, and itchy eyes.  The Veteran's assertions are entitled to some probative weight.  However, although lay persons are competent to provide opinions on some medical issues, the extent to which the condition may have been aggravated during service beyond the normal progression of the disorder falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's lay evidence does not constitute competent medical evidence that is equivalent or greater in weight when compared to the VA examiner's opinion.  There is no competent and credible medical opinion evidence supporting the Veteran's claim or to show that it is at least as likely as not that the preexisting allergies to grass, weeds, and dust were aggravated beyond its natural progression during service.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for allergies to grass, weeds, and dust is denied.


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


